Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1-29 are pending and rejected in the application. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-29 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Here, claims 1, 15, and 16 similarly recites a device comprising a memory controller and a non-volatile memory unit, the memory controller is configured to manage a log structured merged (LSM) tree of key value (KV) pairs stored in the non-volatile memory unit, the memory controller is configured to manage the LSM tree by: writing a current run from a buffer to a current run location within the LSM tree, the current run comprises current KV pairs; generating or receiving current fingerprints that are indicative of the current KV pairs; performing a run writing update of a management data structure (MDS) by adding to the MDS, mappings between the current KV pairs, 
For example, in the context of this claim, “writing a current run from a buffer to a current run location within the LSM tree, the current run comprises current KV pairs” encompasses a person mentally writing a current run. Next, “generating or receiving current fingerprints that are indicative of the current KV pairs” encompasses a person mentally receiving current fingerprints that are indicative of the current KV pairs. Further, “performing a run writing update of a management data structure (MDS) by adding to the MDS, mappings between the current KV pairs, the current fingerprints and a current run identifier” encompasses a person mentally performing a run writing update and mapping between the current KV pairs, the current fingerprints and a current run identifier. Next, “updating the LSM tree by merging at least some runs of the LSM tree” encompasses a person mentally updating the LSM tree. In addition, “performing a merge update of the MDS to represent the merging” encompasses a person mentally performing a merge update. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 





The limitation “wherein the performing of the run writing update is executed regardless of an existence or a lack of existence of a previous version of a current KV pair within the LSM tree.” of dependent claims 3 and 18 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 15, and 16. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 3 and 18 are not patent eligible under 35 USC 101. 


The limitation “wherein the merging comprises adding the second KV pairs to the first run, and wherein the performing of the merge update comprises updating run identifiers associated with the second KV pairs while maintaining run identifiers associated with the first KV pairs.” of dependent claims 5 and 20 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 15, and 16. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements 

The limitation “wherein the merging comprises writing the first KV pairs and the second KV pairs to a third run of the LSM tree, wherein the performing of the merge update comprises updating run identifiers associated with the first KV pairs and with the second KV pairs.” of dependent claims 6 and 21 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 15, and 16. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 6 and 21 are not patent eligible under 35 USC 101. 

The limitation “wherein the merging comprises deleting a previous version of a KV pair when a newer version of the KV pair comprises a value that represents a delete command.” of dependent claims 7 and 22 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 15, and 16. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to 

The limitation “wherein the merging comprises merging at least two runs that belong to different levels of the LSM tree.” of dependent claims 8 and 23 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 15, and 16. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 8 and 23 are not patent eligible under 35 USC 101. 

The limitation “wherein the merging comprises merging at least two runs that belong to a same level of the LSM tree.” of dependent claims 9 and 24 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 15, and 16. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application 

The limitation “wherein the memory controller is configured to trigger the merging of runs of one or more layers of the LSM tree whenever a run is written to the non-volatile memory.” of dependent claims 10 and 25 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 15, and 16. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 10 and 25 are not patent eligible under 35 USC 101. 

The limitation “wherein the memory controller is configured to trigger the merging of runs of one or more layers of the LSM tree whenever the one or more layers reach a fullness level.” of dependent claims 11 and 26 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 15, and 16. The judicial exception is not 

The limitation “wherein the MDS comprises multiple buckets, each bucket is configured to store metadata related to two or more KV pairs.” of dependent claims 12 and 27 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 15, and 16. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 12 and 27 are not patent eligible under 35 USC 101. 

The limitation “wherein the memory controller is configured to receive a request to access a requested KV pair stored in the non-volatile memory, accessing the MDS, using a key of the requested KV pair to obtain a location of a relevant run, and retrieve the relevant run when a relevant run exists.” of dependent claims 13 and 28 are abstract 

The limitation “wherein the non-volatile memory is a solid state drive (SSD) memory.” of dependent claims 14 and 29 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 15, and 16. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 14 and 29 are not patent eligible under 35 USC 101. 




Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over Rutherglen et al. U.S. Patent Publication (2019/0332701; hereinafter: Rutherglen) in view of Ren et al. Non-Patent Publication (“SlimDB: A Space-Efficient Key-Value Storage Engine For Semi-Sorted Data”, 2017; hereinafter: Ren) and further in view of Palsetia et al. U.S. Patent Publication (2021/0034674; hereinafter: Palsetia)

Claims 1, 15, and 16
As to claim 16, Rutherglen discloses a device comprising a memory controller and a non-volatile memory unit (paragraph[0007], “the program being executable by a processor to perform a method for storing an index in working memory of a computing system that can concurrently be searched…etc.”), the memory controller is configured to manage a log structured merged (LSM) tree of key value (KV) pairs stored in the non-volatile memory unit (paragraph[0019], “A system and method is disclosed for more efficiently updating a secondary index associated with a log-structured merge-tree (LSM) database…etc.”), 
Rutherglen does not appear to explicitly disclose 

writing a current run from a buffer to a current run location within the LSM tree, the current run comprises current KV pairs; 
generating or receiving current fingerprints that are indicative of the current KV pairs; 
performing a run writing update of a management data structure (MDS) by adding to the MDS, mappings between the current KV pairs, the current fingerprints and a current run identifier; 
updating the LSM tree by merging at least some runs of the LSM tree; and
performing a merge update of the MDS to represent the merging.

However, Ren discloses the memory controller is configured to manage the LSM tree by (2.1 LSM-Tree and LevelDB Implementation, “An LSM-tree contains multiple append-only sorted tables, each of which is created by sequential writes, and often implemented as SSTables…etc.”): 
writing a current run from a buffer to a current run location within the LSM tree, the current run comprises current KV pairs (2.3 Optimizing Indexes and Filters, “On the other hand, all SSTable indexes and filters in many key-value stores are often stored in memory in a LRU cache with a fixed memory limit…etc.”); 
generating or receiving current fingerprints that are indicative of the current KV pairs (3.2 Multi-Level Cuckoo Filter, “Cuckoo hashing can be used directly to implement a membership query. But since the hash table stores the full key, it has high space overhead compared to a Bloom filter. To save space, a cuckoo filter [14] only stores a 

The combination of Rutherglen and Rend does not appear to explicitly disclose performing a run writing update of a management data structure (MDS) by adding to the MDS, mappings between the current KV pairs, the current fingerprints and a current run identifier; 
updating the LSM tree by merging at least some runs of the LSM tree; and
performing a merge update of the MDS to represent the merging.

However, Palsetia discloses performing a run writing update of a management data structure (MDS) by adding to the MDS, mappings between the current KV pairs, the current fingerprints and a current run identifier (paragraph[0055], “The key hash table 302 can be embodied as a Cuckoo hash table designed along similar lines to the Cuckoo filter, as described in FIG. 2, except that it stores keys instead of fingerprints of 
updating the LSM tree by merging at least some runs of the LSM tree (paragraph[0029], “Metadata manager 52 operates to insert a key-value pair 64 associated with each data block 56 into a Cuckoo tree (not directly depicted) whenever the metadata for that data block 56 is updated…etc.”); and
performing a merge update of the MDS to represent the merging (paragraph[0028], “Memory 40 also stores metadata manager 52, Cuckoo manager 80, and merge manager 90 in operation. In some embodiments, metadata manager 52 is part of I/O stack 50, and in other embodiments, metadata manager 52 operates as an external driver called by I/O stack 50. Metadata manager 52 operates to generate and manage metadata for each data block 56 processed by the I/O stack 50…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Rutherglen with the teachings of Ren and Palsetia to have merge and update data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Rutherglen with the teachings of Ren and Palsetia to organize and secure the host data received from the host machines and stored on the non-volatile data store devices (Palsetia: paragraph[0001]).



Claims 2 and 17
As to claims 2 and 17, the combination of Rutherglen, Ren, and Palsetia discloses all the elements in claim 16, as noted above, and Palsetia further disclose wherein the performing of the run writing update is executed without checking an existence a previous version of a current KV pair within the LSM tree (paragraph[0054], “The key hash table 302 is now updated so that key1 points to bi=3, along with bucket bi=3's link word being updated to bi=0 (from bi=-1) to point to the old values of key1 (i.e. v13, v12, v11). This effectively forms a chain of buckets where key1's values are stored, with the key hash table 302 pointing to the latest bucket, and further following the link words of the buckets until the end of the chain is reached when link word is found to be bi=-1. This chain of buckets effectively represents a reverse time ordered list of values of a key since the values within a bucket are also stored sorted in reverse time order…etc.”).

Claims 3 and 18
As to claims 3 and 18, the combination of Rutherglen, Ren, and Palsetia discloses all the elements in claim 16, as noted above, and Palsetia further disclose wherein the performing of the run writing update is executed regardless of an existence or a lack of existence of a previous version of a current KV pair within the LSM tree (paragraph[0055], “Most write operations involve updates to the value store 304 and not the key hash table 302. All lookup operations only involve reading one entry of the key hash table 302 and its corresponding cache line of values. The reverse time ordering helps for applications that require only the latest added value(s) to be returned. The key 

Claims 4 and 19
As to claims 4 and 19, the combination of Rutherglen, Ren, and Palsetia discloses all the elements in claim 16, as noted above, and Palsetia further disclose wherein the merging comprises merging a first run of the LSM tree that comprises first KV pairs, with a second run of the LSM that comprises second KV pairs (paragraph[0071], “In block 512, the process 500 merges the data in the first and second bitmaps 600A and 600B. For example, the merge operation may be implemented as an OR operation on the two bitmaps. The merge operation results in a third bitmap 600C shown in FIG. 6C…etc.”).

Claims 5 and 20
As to claims 5 and 20, the combination of Rutherglen, Ren, and Palsetia discloses all the elements in claim 19, as noted above, and Palsetia further disclose wherein the merging comprises adding the second KV pairs to the first run, and wherein the performing of the merge update comprises updating run identifiers associated with the second KV pairs while maintaining run identifiers associated with the first KV pairs (paragraph[0080], “A remove operation from the Cuckoo tree is effectively an add of a remove marker value to the Cuckoo tree. This operation is performed during a shutdown of the Cuckoo tree (in debug version) or during the destruction of tablets in 

Claims 6 and 21
As to claims 6 and 21, the combination of Rutherglen, Ren, and Palsetia discloses all the elements in claim 19, as noted above, and Palsetia further disclose wherein the merging comprises writing the first KV pairs and the second KV pairs to a third run of the LSM tree, wherein the performing of the merge update comprises updating run identifiers associated with the first KV pairs and with the second KV pairs (paragraph[0084], “A process for performing a merge operation on the Cuckoo tree will now be described with respect to the Cuckoo filter table and the Stash. The tablets of the Cuckoo tree are periodically merged into one large B-tree tablet. At the completion of the merge of these tablets, they are deleted and; their corresponding entries must be removed from the Cuckoo filter and Stash…etc.”).

Claims 7 and 22
As to claims 7 and 22, the combination of Rutherglen, Ren, and Palsetia discloses all the elements in claim 16, as noted above, and Palsetia further disclose wherein the merging comprises deleting a previous version of a KV pair when a newer version of the KV pair comprises a value that represents a delete command (paragraph[0084], “A process for performing a merge operation on the Cuckoo tree will now be described with respect to the Cuckoo filter table and the Stash. The tablets of 

Claims 8 and 23
As to claims 8 and 23, the combination of Rutherglen, Ren, and Palsetia discloses all the elements in claim 16, as noted above, and Ren further disclose wherein the merging comprises merging at least two runs that belong to different levels of the LSM tree (3. Design and Implementation, “Levels 0, 1 and 2 all use the data layout of the stepped-merge algorithm, with multi-level cuckoo filters and three-level block indexes…etc.”).

Claims 9 and 24
As to claims 9 and 24, the combination of Rutherglen, Ren, and Palsetia discloses all the elements in claim 16, as noted above, and Ren further disclose wherein the merging comprises merging at least two runs that belong to a same level of the LSM tree (2.1 LSM-Tree and LevelDB Implementation, “. In an LSM-tree, if the size limit of a level is reached, data in this level will be compacted into the next level by merge-sorting SSTables from the two levels…etc.”).

Claims 10 and 25
As to claims 10 and 25, the combination of Rutherglen, Ren, and Palsetia discloses all the elements in claim 16, as noted above, and Palsetia further disclose wherein the memory controller is configured to trigger the merging of runs of one or 

Claims 11 and 26
As to claims 11 and 26, the combination of Rutherglen, Ren, and Palsetia discloses all the elements in claim 16, as noted above, and Palsetia further disclose wherein the memory controller is configured to trigger the merging of runs of one or more layers of the LSM tree whenever the one or more layers reach a fullness level (paragraph[0058], “Otherwise, if the slots are all full in the Cuckoo filter table 200, the process 400 adds the key/value pair to the Cuckoo filter stash 300 in block 408. This step includes checking if there is already a stash bucket with empty slot for the key and if not, selecting a new empty stash bucket from the stash bucket list in block 410…etc.”).

Claims 12 and 27
As to claims 11 and 26, the combination of Rutherglen, Ren, and Palsetia discloses all the elements in claim 16, as noted above, and Palsetia further disclose wherein the MDS comprises multiple buckets, each bucket is configured to store metadata related to two or more KV pairs (paragraph[0004], “The duplicate threshold value provides a limit on a number of fingerprints that can exist in a cuckoo filter bucket. 

Claims 13 and 28
As to claims 13 and 28, the combination of Rutherglen, Ren, and Palsetia discloses all the elements in claim 16, as noted above, and Palsetia further disclose wherein the memory controller is configured to receive a request to access a requested KV pair stored in the non-volatile memory, accessing the MDS, using a key of the requested KV pair to obtain a location of a relevant run, and retrieve the relevant run when a relevant run exists (paragraph[0052], “A design for the Stash 86 and the Cuckoo filter 70 to handle collisions is shown in FIGS. 2 and 3. The Cuckoo filter table 200 ( Cuckoo filter 70) of FIG. 2 includes a cache line 202 comprised of fingerprint bucket 201s and a value bit store 203. The fingerprint buckets, which are quadwords, of the Cuckoo filter table 200 store signatures of individual keys 204 as bitfields and the value store of the Cuckoo filter table 200 stores tablet references "value bitfields" corresponding to the keys. The value bitfields are a reference to the identifier of the tablet in which the key is present…etc.”).

Claims 14 and 29
As to claims 14 and 29, the combination of Rutherglen, Ren, and Palsetia discloses all the elements in claim 16, as noted above, and Palsetia further disclose wherein the non-volatile memory is a solid state drive (SSD) memory (paragraph[0026], 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Non-Patent Publication, Dayan et al., “Chucky: A Succinct Cuckoo Filter for LSM-Tree”, 2021 teaches the invention but is not considered prior art.

Non-Patent Publication, Zhang et al., “FPGA-Accelerated Compactions for LSM-based Key-Value Store”, 2020 teaches offloading compactions to FPGAs aiming at accelerating compactions and reducing the CPU bottleneck at accelerating compactions and reducing the CPU bottleneck for storing short KVs.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
March 12, 2022